                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON
JAMES RAY MILLER,

       Plaintiff,                                      Case No. 3:19-cv-145

vs.

THE CITY OF SPRINGFIELD
POLICE DIVISION, et al.,                               District Judge Thomas M. Rose
                                                       Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

    ORDER REQUIRING THE PARTIES TO CONFER IN GOOD FAITH AND TO
                        SUBMIT A RULE 26(f) REPORT
______________________________________________________________________________

       Plaintiff filed this civil action pro se, i.e., on his own behalf without representation by a

lawyer.1 Accordingly, this case is referred to the undersigned United States Magistrate Judge

pursuant to 28 U.S.C. § 636(b) and Dayton General Order No. 13-01.

       Pursuant to Federal Rule of Civil Procedure 26(f), the parties are ORDERED to confer

informally and in good faith to prepare a Rule 26(f) Report.2 The parties’ Rule 26(f) report shall

be filed with the Court on or before August 5, 2019. Unless otherwise agreed to by the parties in

their Report, initial disclosures must be made as required by Rule 26(a)(1). Rule 26(a)(1) initial

disclosures must be served upon all parties in the case and should not be filed with the Court unless

filed in support of a motion.

       Because Plaintiff is not represented by an attorney, he does not have access to the electronic

filing system (CM/ECF) and will not receive service electronically via such system. Accordingly,


       1
            The Court directs all unrepresented parties to the Guide for Pro Se Litigants on the Court’s
website at http://www.ohsd.uscourts.gov/pro-se-handbook.
        2
          A form Rule 26(f) Report of the Parties (applicable to the Western Division at Dayton) is
accessible on the Court’s website at: http://www.ohsd.uscourts.gov/ohio-southern-district-forms.
all parties must serve all filings pursuant to Fed. R. Civ. P. 5 and a certificate of service must be

attached thereto setting forth the date and manner of service.

        To ensure timely communication with the Court, all counsel of record and pro se Plaintiff

must immediately inform the Court and the other parties, in writing, of changes to your mailing

address and/or telephone number. In this regard, the parties are ORDERED to file notices of

change of address or phone number as soon as practicable after any such change.

        The parties are ADVISED that failure to comply with any provision of this Order may

result in appropriate sanctions including, but not limited to, dismissal of this action or the entry of

a default judgment pursuant Rule 16(f) and Rule 37(b)(2)(A).

        IT IS SO ORDERED.



Date:   July 3, 2019                                   s/ Michael J. Newman
                                                       Hon. Michael J. Newman
                                                       United States Magistrate Judge




                                                   2
